IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 213 DB 2016 (No. 18 RST 2017)
                                           :
                                           :
ROBIN H. ROME                              : Attorney Registration No. 73478
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 13th day of March, 2017, the Report and Recommendation of

 Disciplinary Board Member dated March 2, 2017, is approved and it is ORDERED that

 Robin H. Rome, who has been on Inactive Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.